DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the title submitted on 4/21/22 has been accepted. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims
9.	The image forming apparatus according to claim 8, wherein the controller is further configured to cause the display to display the third screen in a case where a filter for sorting a user corresponding to a print job which has been subject to execution of printing by the printer is selected.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, an image forming apparatus comprising: a printer configured to print an image on a printing medium by a print job being executed,
a display configured to display a plurality of objects each corresponding to a different one of users and based on each of which the image forming apparatus performs user authentication for the corresponding user, and a controller configured to execute a print job corresponding to an authenticated user, wherein the controller is further configured to cause the display to switchably display a first screen or a second screen, the first screen being for displaying the plurality of objects in a selectable manner regardless of whether each of the plurality of the objects is an object based on which the image forming apparatus performs the user authentication for a user corresponding to a print job held in the image forming apparatus or not, and the second screen being for displaying, among the plurality of objects, only an object based on which the image forming apparatus performs the user authentication for a user corresponding to a print job which is held in the image forming apparatus and which has not yet been subject to execution of printing by the printer; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claims 2-11 depend on claim 1 thus are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akari (US 2013/0208292) teaches an image forming apparatus that manages re-executable jobs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672